THIRD AMENDMENT TO

PURCHASE AND SALE AGREEMENT

THIS THIRD AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Third Amendment”) is
made and entered into as of January 19, 2007 by and between GREIT–ONE WORLD
TRADE CENTER, L.P., a California limited partnership (“Seller”), and LEGACY
PARTNERS REALTY FUND II, LLC, a Delaware limited liability company (“Buyer”).

RECITALS

A. Seller and Buyer have entered into that certain Purchase and Sale Agreement
dated as of August 17, 2006, as amended by that certain First Amendment to
Purchase and Sale Agreement dated as of September 21, 2006 and that certain
Second Amendment to Purchase and Sale Agreement dated January 5, 2007 (as
amended, the “Purchase Agreement”), with respect to that certain real property
commonly known as One World Trade Center, located in the County of Los Angeles,
State of California, and more particularly described in the Purchase Agreement.

B. The parties hereto desire to amend the Purchase Agreement to confirm certain
matters as set forth below.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Seller and Buyer agree as follows:

1. Defined Terms. Initially capitalized terms used in this Third Amendment and
not otherwise defined in this Third Amendment shall have the meanings provided
for such terms in the Purchase Agreement.

2. Closing. Notwithstanding anything to the contrary in Section 7.2.1 of the
Purchase Agreement, Seller and Buyer agree that the outside date for Closing
shall be extended to January 26, 2007.

3. Miscellaneous. Except to the extent expressly modified by this Third
Amendment, the Purchase Agreement remains in full force and effect. To the
extent of any inconsistency between this Third Amendment and the Purchase
Agreement, the terms and conditions of this Third Amendment shall control. This
Third Amendment may be executed in multiple counterparts, all of which, taken
together, shall constitute one document. This Third Amendment shall be deemed
effective against a party upon receipt by the other party (or its counsel) of a
counterpart executed by facsimile.

[SIGNATURES ON NEXT PAGE]

1

IN WITNESS WHEREOF, Seller and Buyer have executed this Third Amendment as of
the date referenced above.

SELLER:

GREIT–ONE WORLD TRADE CENTER, L.P.,

a California limited partnership

         
 
  By:
Its:   GREIT – One World Trade Center GP, LLC,
a California limited liability company
General Partner
 
       
 
      By:G REIT, L.P.,
a Virginia limited partnership,
Its:sole member
 
       
 
      By:G REIT, Inc.,
a Maryland corporation,
Its:General Partner
 
       
 
      By: /s/ Scott D. Peters
 
       
 
      Name: Scott D. Peters
 
       
 
      Title: CEO
 
       
 
       
BUYER:
 
 

 
         
   
 
        LEGACY PARTNERS REALTY FUND II, LLC,
   
 
        a Delaware limited liability company
   
 
        By:   Legacy Partners Investment Management Services, LLC

 
       
Its:
  a Delaware limited liability company
Managing Member  


 
       
 
  By:   /s/ Robert F. Phipps
 
       
 
  Name:   Robert F. Phipps
 
       
 
  Title:   V.P.
 
       
 
       

2